Title: Isaac Cox Barnet to Thomas Jefferson, 30 November 1817
From: Barnet, Isaac Cox
To: Jefferson, Thomas


                    
                        Sir
                        Paris—November 30th 1817—
                    
                    Before this is received you will have heard of the demise of General Kosciuszko.
                    On the 23d of September I had the honor to transmit to you a letter from him—probably the last he wrote you.
                    I now enclose a packet from Mr Jullien. This Gentleman who was well acquainted with our late distinguished friend, is desirous of information connected with the life of the General in the United States, to enable him to write his history.—Mr Jullien is a prolific writer on useful Subjects and would be happy to receive from Mr Jefferson such notes as might contribute to render his intended history interesting in itself and beneficial in a political point of view. I hope Sir, that your health and avocations will permit you to gratify Mr Jullien in this his double object. The life of Kosciuszko—will have many readers—and in the present State of the press in this Country—it will afford an opportunity of diffusing a kind of knowledge and of inculcating principles which, to be kept up and enforced, must be done by indirect means. Your name Sir—your principles and your examples, like those of Franklin, have many votarists in this country—connected with the name of the polish patriot it would Strengthen the hopes of the people of the European world—while it would afford consolation to those who, having known Kosciuszko personally—deplore the loss of a great and good man—the friend of freedom.
                    
                        Accept, I pray you—Dear Sir, the assurance of my profound respect and Sincere attachment—
                        I, Cox Barnet
                    
                